                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO
                             Judge William J. Martínez

Civil Action No. 18-cv-2249-WJM-SKC

LISA NASSARDEEN-BUCKLEY, and
ISHMAIL NASSARDEEN-BUCKLEY,

      Plaintiffs,

v.

U.S. BANK, NATIONAL ASSOCIATION as Trustee for Truman 2016 SC6 Title Trust,
RUSHMORE LOAN MANAGEMENT SERVICES, and
JOHN DOES TRUSTS TBD,

      Defendants.


           ORDER DENYING MOTION FOR PRELIMINARY INJUNCTION


      Plaintiffs Lisa and Ishmail Nassardeen-Buckley filed this action to prevent

foreclosure on their home. The Defendants are the alleged holder of the note, U.S.

Bank National Association (“U.S. Bank”), and the servicer, Rushmore Loan

Management Services (“Rushmore”) (together, “Defendants”). Currently before the

Court is Plaintiffs’ Emergency Request for Temporary Restraining Order [“TRO”] and

Preliminary Injunction or Ex-Parte Temporary Restraining Order. (ECF No. 10.) The

Court previously denied the TRO portion of this motion. (ECF No. 26.) For the reasons

explained below, the Court also denies the remainder of the motion.

                                   I. BACKGROUND

A.    Allegations

      The Court derives the following mostly from Plaintiffs’ complaint (ECF No. 1) and

the affidavit attached to that complaint (ECF No. 1-1). See also Fed. R. Civ. P. 10(c)
(“A copy of a written instrument that is an exhibit to a pleading is a part of the pleading

for all purposes.”).

        Plaintiffs purchased a home in Castle Rock, Colorado, in 2001. (ECF No. 1-1

at 1.) In 2007, they refinanced their home to draw on its equity. (Id. at 2.) This

refinancing was through Washington Mutual. (ECF No. 1 ¶ 13.) Plaintiffs’ monthly

payment increased from $3,500 to $7,700, exclusive of property taxes. (ECF No. 1-1

at 2.) But, they say, “we were at an income level that this was not an issue to meet this

monthly mortgage payment and we did so consistently [due to business profits] until

2016.” (Id.) By that time, much of Plaintiffs’ business had dried up, and Plaintiffs and

their family members faced health challenges. (Id. at 2–4.) J.P. Morgan Chase held the

note then, as successor-in-interest to Washington Mutual. (Id. at 3.)

        Defendant Rushmore came into the picture “in early 2017,” apparently as a new

servicer of the loan. (Id. at 4.) Rushmore at first would not work with Plaintiffs to

restructure, but after Plaintiffs filed bankruptcy in August 2017, Rushmore agreed to a

plan through which Plaintiffs would resume payments in October 2017. (Id. at 4–5.)

Plaintiffs characterize this plan as “a miss on the part of [their] Bankruptcy attorney,”

because they would not realize positive cash flow from new business contracts until the

second quarter of 2018. (Id. at 5.) Plaintiffs and Rushmore discussed further

restructuring in the summer of 2018, but Rushmore would not agree to Plaintiffs’ terms.

(Id. at 6.)

B.      The Complaint

        Plaintiffs filed their pro se complaint on August 31, 2018. (ECF No. 1.) They

allege eleven causes of action, which may be summarized as follows:


                                              2
       Count 1. This is some sort of fraud claim that Plaintiffs obviously copied from the

Internet, as demonstrated by its references to predatory lending by Merrill Lynch (an

entity not otherwise mentioned in the complaint) and an ongoing foreclosure in Elbert

County (Castle Rock is in Douglas County). (Id. ¶¶ 23–32.)

       Count 2. This is a “fraud in the concealment” claim accusing Washington Mutual

(described as a “Defendant” in this action) of predatory lending, i.e., of misleading

Plaintiffs into taking out too expensive a mortgage and/or failing to verify their income.

(Id. ¶¶ 33–39.) This partially contradicts Plaintiffs’ sworn statement that the 2007

refinance was financially viable at the time and for about nine years thereafter.

       Count 3. This is a “fraud in the inducement” claim based on some sort of

intentional misrepresentation that Defendants have an interest in the property on which

they may foreclose. (Id. ¶¶ 40–47.)

       Count 4. This claim, dubbed “unconscionable contract,” again accuses

Washington Mutual of predatory lending. It also contains incomprehensible allegations

against Defendant U.S. Bank, such as a claim that U.S. Bank “knew or should have

known that through a consciousness of innocence Plaintiff was at a special

disadvantage when attempting to grant an alternate means of collection via the Security

Instrument real property lien Mortgage to U.S. Bank, N.A.” (Id. ¶¶ 48–55.)

       Count 5. This claim is for breach of contract against Washington Mutual and J.P.

Morgan Chase. It again contains incomprehensible allegations against U.S. Bank, such

as allegations about U.S. Bank selling its interest to Washington Mutual (which no

longer exists). (Id. ¶¶ 56–60.)

       Count 6. This is a breach of fiduciary duty claim, mostly with incomprehensible


                                             3
allegations about U.S. Bank not really being a creditor, and somehow causing “a cloud

on Plaintiff’s superior claim to title.” (Id. ¶¶ 61–66.)

       Count 7. This is a quiet title claim, arguing that Defendants lack any legally

enforceable claim on their home “construed and hypothecated as ‘After Acquired

Collateral’ the Intangible Payment transferable record to the §1031 - Exchange.” (Id.

¶¶ 67–73.)

       Count 8. This is a slander of title claim, arguing that Defendants never perfected

any rights through proper recordation. (Id. ¶¶ 74–82.)

       Count 9. This is a declaratory judgment cause of action to declare that the

Plaintiffs have the sole interest in their home. (Id. ¶¶ 83–85.)

       Count 10. This is a cause of action labeled “CCPA,” but it has nothing to do with

the Colorado Consumer Protection Act. It goes on to quote what is purportedly

language from 15 U.S.C. § 1461(g) about obligations to inform affected debtors when a

mortgage is sold, but nothing like the quoted language actually appears in 15 U.S.C. §

1461. (Id. ¶¶ 86–88.)

       Count 11. This is a cause of action for violation of “Regulation X, 12 C.F.R.

§ 1024.41(b)(2)(i)(A).” This regulation from the Consumer Financial Protection Bureau

discusses loan servicers’ duties when receiving a “loss mitigation application” from a

mortgage debtor. Plaintiffs accuse Defendants of failing to properly evaluate their loss

mitigation application, or in other words, their request to restructure the loan.

C.     Subsequent Events

       Plaintiffs filed for a TRO and preliminary injunction on October 16, 2018, alleging

that foreclosure was scheduled for the next day. (ECF No. 10 at 25.) At the time, this


                                               4
case had been drawn directly to a magistrate judge. On October 24, 2018, the

magistrate judge issued a minute order calling for reassignment to a district judge per

D.C.COLO.LCivR 40.1(c)(2)(a), which prohibits direct assignment to a magistrate judge

when a motion for injunctive relief is filed. (ECF No. 11.) The case was then drawn to

Judge Wiley Y. Daniel. (ECF No. 12.) On October 25, 2018, Judge Daniel exercised

his prerogative as a senior judge to have the case reassigned, and it was then drawn to

the undersigned. (ECF Nos. 13–14.)

       Understanding that foreclosure had been scheduled for October 17, the Court

called for a status report from each side. Plaintiffs reported that the foreclosure took

place as scheduled. (ECF No. 21 ¶ 4.) Plaintiffs also mentioned details of some sort of

state-court action challenging the foreclosure. (Id. ¶¶ 4–8.) Defendants elaborated that

the foreclosure sale had, indeed, taken place and that U.S. Bank purchased the

property through that sale. (ECF No. 24 ¶ 3.) Defendants also noted at least two

Douglas County District Court actions related to this dispute. (Id. ¶¶ 4–5.) In one of

those actions, the Douglas County court “issued an order enjoining further action

against the subject real property until such time as this Court takes up the matter of

injunctive relief.” (Id. ¶ 6.) In other words, the Douglas County court effectively granted

the same relief that Plaintiffs were seeking through the TRO portion of the motion

pending in this Court. Consequently, this Court denied the TRO request as moot and

ordered further briefing on the matter of a preliminary injunction. (ECF No. 26.)

       Having received that briefing, the Court is now prepared to rule. Because it is

clear on this record that Plaintiffs’ request fails as a matter of law, the Court needs no

hearing.


                                             5
                      II. PRELIMINARY INJUNCTION STANDARD

       A preliminary injunction is an extraordinary remedy; accordingly, the right to relief

must be clear and unequivocal. See, e.g., Flood v. ClearOne Commc’ns, Inc., 618 F.3d

1110, 1117 (10th Cir. 2010). A movant must show: (1) a likelihood of success on the

merits, (2) a threat of irreparable harm, which (3) outweighs any harm to the non-

moving party, and (4) that the injunction would not adversely affect the public interest.

See, e.g., Awad v. Ziriax, 670 F.3d 1111, 1125 (10th Cir. 2012).

                                       III. ANALYSIS

       Plaintiffs’ request for a preliminary injunction relies solely on their first six causes

of action. (See ECF No. 10 at 15–25.) The Court finds that the request fails on the

likelihood-of-success element, for several reasons.

       First, most of these causes of action are actually directed at Washington Mutual,

and perhaps J.P. Morgan Chase, neither of which is a defendant here. Plaintiffs include

scattered assertions that U.S. Bank somehow participated in Washington Mutual’s

alleged predatory lending (see ECF No. 1 ¶¶ 35, 52), but nothing supports these

allegations and it is not clear how they could be true—or in other words, it is not clear

how U.S. Bank (or Rushmore) could have been involved in Washington Mutual’s

refinancing of Plaintiffs’ home in 2007. Plaintiffs likely could not survive a Rule 12(b)(6)

motion to dismiss on these issues, and are therefore not likely to succeed on these

claims.

       Second, to the extent Plaintiffs could hold Defendants liable for Washington

Mutual’s alleged misdeeds in 2007, Plaintiffs’ own allegations show that their inability to

pay their mortgage resulted from business reverses, not from Washington Mutual


                                               6
qualifying them for a loan that they could not repay. Indeed, Plaintiffs specifically admit

that their debt service was sustainable for about nine years after the refinance.

       Third, to the extent Plaintiffs mean to say that U.S. Bank failed to inform Plaintiffs

of its alleged true status as something other than the real creditor, these allegations are

essentially incomprehensible. And, in any event, Plaintiffs claim that this was some sort

of fraud, but they do not explain their reliance on any Defendant’s alleged

misrepresentations, much less do they plead reliance with particularity as required by

Rule 9(b).

       Fourth, to the extent Plaintiffs allege that Defendants did not record their interests

properly, they do not explain how those alleged failures could lead to the outcome they

seek, i.e., ownership of their home, free and clear of all debt. Plaintiffs admit that they

received loan proceeds in exchange for a security interest on their home. To wipe out

the security interest and allow Plaintiffs to keep the loan proceeds (now represented by

the home itself), solely due to alleged recordation errors, would be a drastic remedy

indeed. Plaintiffs cite no authority granting the Court power to provide such a remedy.

       For all these reasons, Plaintiffs are not likely to succeed on any of their first six

causes of action.

                                     IV. CONCLUSION

       For the reasons set forth above, the preliminary injunction portion of Plaintiffs’

Emergency Request for Temporary Restraining Order and Preliminary Injunction or Ex-

Parte Temporary Restraining Order (ECF No. 10) is DENIED. No later than December

17, 2018 counsel shall contact the chambers of U.S. Magistrate Judge S. Kato Crews in

order to schedule a prompt Scheduling Conference.


                                              7
Dated this 13th day of December, 2018.

                                         BY THE COURT:



                                         ______________________
                                         William J. Martinez
                                         United States District Judge




                                   8
